Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:


  SANTIAGO CHAPPOTIN
  on behalf of himself and all others similarly situated,


            Plaintiff,

  v.

  ALPINE TOWING, INC., a Florida Profit Corporation and
  LARRY J. SARAVIA, Individually
         Defendant(s)
  ________________________________/


                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

           COMES NOW, the Plaintiff, SANTIAGO CHAPPOTIN (hereinafter referred to as

  “Plaintiff”), on behalf of himself and all others similarly situated, by and through the undersigned

  counsel, files this Complaint against Defendants ALPINE TOWING INC, a Florida Profit

  Corporation, (hereinafter referred to as “ALPINE TOWING”) and LARRY SARAVIA

  (hereinafter referred to as “SARAVIA”) collectively (“DEFENDANTS”) and states as follows:

                                   JURISDICTION AND VENUE

  1. This is an action by the Plaintiff for damages for unpaid wages, unpaid overtime wages and

       retaliation under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

       and 28 U.S.C. § 1367.

  3. Venue is proper for the United States Court for the Southern District of Florida because

       Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

       times conducted, and continues to conduct, business in the Southern District of Florida, and
                                                   1
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 11




     because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

     Florida and because Defendants are subject to personal jurisdiction there.

                                                 PARTIES

  4. Plaintiff was at all times relevant to this action, a resident Miami Dade County Florida, within

     the jurisdiction of this Honorable Court.

  5. During all times relevant to this Complaint, Plaintiff was employed by Defendants. Plaintiff

     was therefore an employee as defined by 29 U.S.C. § 203(e).

  6. Defendant ALPINE TOWING is a corporation organized and existing under and by virtue of

     the laws of Florida and registered to do business within Florida. Defendant has its principal

     place of business in Miami, Florida. Defendant has, at all times material hereto, conducted

     substantial and continuous business within the Southern District of Florida, and is subject to

     the laws of the United States and the State of Florida.

  7. ALPINE TOWING is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it

     has employees engaged in commerce or in the production of goods for commerce or that has

     employees handling, selling, or otherwise working on goods or materials that have been moved

     in or produced for commerce by any person.

  8. At all times material to this Complaint, Defendant ALPINE TOWING has had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or materials

     Including, but not limited to the following: wrenches, tow cables, flashlights, batteries,

     telephones, paper goods, invoice sheets, office supplies, pens, and other office and tow-related

     materials. Those goods and/or materials have been moved in or produced for commerce which

     as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.




                                                  2
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 11




  9. Specifically, Defendant ALPINE TOWING operates and specializes in performing towing

     services to automobiles.

  10. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

     individual coverage, as Plaintiff regularly and recurrently used the instrumentalities of

     interstate commerce. More specifically, Plaintiff regularly performed functions with clients

     across state lines utilizing telephones, computers, machinery, materials, and supplies.

  11. ALPINE TOWING upon knowledge and belief, has gross revenue which exceeds $500,000

     for each of the past three (3) years and utilizes goods in the flow of commerce across state

     lines.

  12. Defendant, SARAVIA is a corporate officer of, and exercised operational control over the

     activities of, corporate Defendant, ALPINE TOWING.

  13. Defendant SARAVIA acted directly in the interest of his company, ALPINE TOWING, as the

     president. Upon all available information, SARAVIA controlled the manner in which Plaintiff

     performed his work and the pay he was to receive.

  14. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

     together with attorneys’ fees, costs and damages.

  15. All conditions precedent for the filing of this action before this Court have been previously

     met, including the exhaustion of all pertinent administrative procedures and remedies.


          PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  16. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

     more workweeks within three (3) years of the filing of this complaint.


                                                  3
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 11




  17. Specifically, Plaintiff performed work for Defendants as a non-exempt dispatcher from on or

      about 2017 until on or about September 4, 2020.

  18. During Plaintiff’s employment, Plaintiff regularly worked twelve (12) hours per day. Plaintiff

      was scheduled to work twelve (12) days, six (6) days a week.

  19. Accordingly, during the course of his employment, Plaintiff regularly worked at least 72 hours

      per work week.

  20. Defendants were to compensate Plaintiff at a rate of $120.00 per day. However, Defendants

      would issue part of the payment in a payroll check and another part was paid in cash.

  21. However, based on information and belief, that payment was not at a rate of time and one-half

      the applicable regular rate and did not compensate him for all overtime worked.

  22. Therefore, there were times when Plaintiff was paid at a rate below the minimum applicable

      hourly wage rate as set forth under state and federal law.

  23. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

      in that Plaintiff performed services for Defendants for which no provision was made to

      properly pay for those hours worked over forty (40) in a given workweek.

  24. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

      week, as proscribed by the laws of the United States and the State of Florida.

  25. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

      to be compensated at time and one-half per hour for overtime pay.1

  26. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.




  1
   Upon information and belief, Defendants have been previously sued for violations of federal wage law and
  nevertheless continue to still violate the law.

                                                         4
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 11




  27. On or about September 4 2020, Plaintiff was terminated from his employment with the

     Defendants.

  28. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  29. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

          PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO COUNTS III & IV

  30. On or about October 12, 2020, Plaintiff’s counsel contacted Defendants’ prior counsel

     regarding the claims herein.

  31. Thereafter, Defendants contacted Plaintiff’s prospective employer and as a result, the position

     that had previously been offered to Plaintiff, was denied.

  32. Specifically, on or about October 22, 2020, Plaintiff contacted the prospective employer to

     follow up on the work opportunity.

  33. The manager advised that he owner of the company had spoken to Larry Saravia and decided

     not to proceed with hiring him.

                                         COUNT I
              Wage & Hour Federal Statutory Violation against ALPINE TOWING

  34. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 29 of this

     complaint as if set out in full herein.

  35. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

     wage compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

     under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall

     employ any of his employees… for a work week longer than 40 hours unless such employee

                                                    5
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 11




     receives compensation for his employment in excess of the hours above-specified at a rate not

     less than one and a half times the regular rate at which he is employed.”

  36. Since the commencement of Plaintiff's employment, ALPINE TOWING has willfully violated

     the provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees engaged in

     commerce for workweeks longer than forty (40) hours without compensating him for all hours

     worked in excess of forty (40) hours at a rate not less than one and one half times his regular

     rate.

  37. Specifically, Plaintiff worked at least 72 hours during each work week in which he was

     employed but he was not compensated at time and a half for the hours worked over forty (40)

     hours.

  38. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  39. ALPINE TOWING is and was, during all times hereafter mentioned, an enterprise engaged in

     commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

     FLSA, 29 U.S.C. § 203(r) and 203(s). ALPINE TOWING’s business activities involve those

     to which the Fair Labor Standards Act applies.

  40. The Plaintiff’s work for ALPINE TOWING likewise affects interstate commerce.

  41. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a).




                                                 6
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 11




  42. ALPINE TOWING has knowingly and willfully failed to pay Plaintiff at time and one half of

     his regular rate of pay for all hours worked in excess of forty (40) per week between the

     relevant time period.

  43. By reason of the said intentional, willful and unlawful acts of ALPINE TOWING, Plaintiff has

     suffered damages plus incurring costs and reasonable attorneys' fees.

  44. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  45. ALPINE TOWING never posted any notice, as required by the Fair Labor Standards Act and

     Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  46. As a result of ALPINE TOWING’s willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  47. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from ALPINE TOWING.


  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and




                                                   7
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 11




         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                         COUNT II
                   Wage & Hour Federal Statutory Violation against SARAVIA

  48. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

     this complaint as if set out in full herein.

  49. At the times mentioned, Defendant SARAVIA was, and is now, a corporate officer of corporate

     Defendant, ALPINE TOWING.

  50. Defendant SARAVIA was an employer of Plaintiff within the meaning of Section 3(d) of the

     “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that SARAVIA acted directly in the

     interests of Defendant ALPINE TOWING in relation its employees including Plaintiff.

  51. Specifically, SARAVIA supervised Plaintiff, determined company payroll decisions, and

     maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  52. Defendant SARAVIA had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  53. Defendant SARAVIA willfully and intentionally refused to properly pay Plaintiff wages as

     required by the law of the United States as set forth above and remains owing Plaintiff these

     wages since the commencement of Plaintiff’s employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:


         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

                                                    8
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 9 of 11




         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                      COUNT III
                        FLSA RETALIATION against ALPINE TOWING

  54. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 33 of this

     complaint as if set out in full herein.

  55. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  56. ALPINE TOWING’s conduct as set forth above constitutes a violation of the FLSA’s anti-

     retaliation provisions.

  57. The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

     complaints for payment of his earned wages.

  58. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

     been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant ALPINE

  TOWING:


     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

                                                   9
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 10 of 11




      C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

          of age; and

      D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

          anguish, personal suffering, and loss of enjoyment of life;

      E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

      F. Grant Plaintiff such additional relief as the Court deems just and proper under the

          circumstances.


                                         COUNT IV
                              FLSA RETALIATION against SARAVIA


   59. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 33 of this

      complaint as if set out in full herein.

   60. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   61. SARAVIA’S conduct as set forth above constitutes a violation of the FLSA’s anti-retaliation

      provisions.

   62. The motivating factor that caused the adverse employment actions taken against Plaintiff as

      described above was Plaintiff’s complaints for proper payment of his earned wages.

   63. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant SARAVIA:


                                                    10
Case 1:20-cv-24385-MGC Document 1 Entered on FLSD Docket 10/26/2020 Page 11 of 11




      A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

      B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

      C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

      D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

      E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

      F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.


                                           JURY DEMAND
                Plaintiff demands trial by jury of all issues triable as of right by jury.

   Dated: October 26, 2020
                                                         Respectfully submitted,

                                                   PEREGONZA THE ATTORNEYS, PLLC
                                                   1414 NW 107th Ave,
                                                   Suite 302
                                                   Doral, FL 33172
                                                   Tel. (786) 650-0202
                                                   Fax. (786) 650-0200

                                                   By: /s/Nathaly Saavedra
                                                   Nathaly Saavedra, Esq.
                                                   Fla. Bar No. 118315
                                                   Email: nathaly@peregonza.com

                                                   By: /s/Juan J. Perez
                                                   Juan J. Perez, Esq.
                                                   Fla. Bar No. 115784
                                                   Email: juan@peregonza.com


                                                   11
